J-S30014-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                  IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                             Appellee

                        v.

    MARK CARSON

                             Appellant                No. 113 EDA 2022


                Appeal from the PCRA Order November 22, 2021
              In the Court of Common Pleas of Philadelphia County
               Criminal Division at No.: CP-51-CR-0002469-2017


    COMMONWEALTH OF PENNSYLVANIA                  IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                             Appellee

                        v.

    MARK CARSON

                             Appellant                No. 114 EDA 2022


                Appeal from the PCRA Order November 22, 2021
              In the Court of Common Pleas of Philadelphia County
               Criminal Division at No.: CP-51-CR-0002905-2017


BEFORE: STABILE, J., MCCAFFERY, J., and PELLEGRINI, J.*

MEMORANDUM BY STABILE, J.:                       FILED DECEMBER 12, 2022

        Appellant Mark Carson pro se appeals from the November 22, 2021

orders of the of the Court of Common Pleas of Philadelphia County (“PCRA



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S30014-22



court”), which dismissed as untimely his petition under the Post Conviction

Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-46. Upon review, we affirm.

        The facts and procedural history of this case are undisputed. Briefly, on

May 23, 2017, Appellant entered into an open guilty plea to third-degree retail

theft at docket no. 2905-2017.1 On June 7, 2017, he entered into an open

guilty plea to robbery, graded as a second-degree felony, at docket no. 2468-

2017.2 Consolidating the cases for sentencing, on November 14, 2017, the

trial court sentenced Appellant to 4 to 8 years’ incarceration for robbery at

docket no. 2468-2017. The court also imposed a 3 ½ to 7 years’ term of

imprisonment for retail theft at docket no. 2905-2017 to run concurrently with

the sentence imposed for robbery at docket no. 2468.             The trial court

subsequently denied Appellant’s post-sentence motions on January 2, 2018.

No direct appeal followed.

        On August 2, 2021, Appellant pro se filed the instant PCRA petition,

asserting, inter alia, ineffectiveness claims.      The PCRA court appointed

counsel, who eventually filed a no-merit letter and petition to withdraw under

Turner/Finley.3 On October 18, 2021, the PCRA court issued a Pa.R.Crim.P.

907 notice of its intent to dismiss the petition without a hearing. Following

Appellant’s pro se response to the Rule 907 notice, the PCRA court, on

____________________________________________


1   18 Pa.C.S.A. § 3929(a)(1).
2   18 Pa.C.S.A. § 3701(a)(1)(iv).
3Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth v.
Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

                                           -2-
J-S30014-22



November 22, 2021, dismissed as untimely Appellant’s petition and granted

appointed counsel’s petition to withdraw. Appellant pro se timely appealed.4

       On appeal,5 Appellant raises two issues for our review.6

       [I.] The court violated [Appellant’s] due process rights under the
       U.S. and Pennsylvania Constitutions when it exceeded the
       sentencing guidelines, both minimum and maximum when they
       sentenced [him] to a 4-8 year [sic] sentence for [robbery and
       retail theft].

       [II.] [Appellant’s] attorney, the court and the District Attorney
       violated [Appellant’s] due process rights under the U.S. and
       Pennsylvania constitutions when they violated the plea agreement
       that [Appellant] originally agreed to.

Appellant’s Brief at 1-2 (unpaginated) (unnecessary capitalizations omitted).

       Before we may address the merits of this appeal, we must determine

whether the PCRA court erred in dismissing as untimely the underlying PCRA




____________________________________________


4  Appellant filed two notices of appeal and each notice of appeal listed both
PCRA court docket numbers. The notices comply with Pa.R.A.P. 341, which
“requires that when a single order resolves issues arising on more than one
docket, separate notices of appeal must be filed from that order at each
docket.” Commonwealth v. Young, 265 A.3d 462, 477 (Pa. 2021); see
also Commonwealth v. Johnson, 236 A.3d 1141, 1145-48 (Pa. Super.
2020) (en banc) (finding a single defendant appealing from multiple dockets
may include multiple docket numbers on each notice of appeal, but still must
file separate notices of appeal for each docket).
5“In reviewing the denial of PCRA relief, we examine whether the PCRA court’s
determination ‘is supported by the record and free of legal error.’”
Commonwealth v. Fears, 86 A.3d 795, 803 (Pa. 2014) (quoting
Commonwealth v. Rainey, 928 A.2d 215, 223 (Pa. 2007)).
6On February 4, 2022, this Court sua sponte consolidated the appeals filed at
docket nos. 113 EDA 2022 and 114 EDA 2022.

                                           -3-
J-S30014-22



petition.7    The PCRA contains the following restrictions governing the

timeliness of any PCRA petition.

       (b) Time for filing petition.--

       (1) Any petition under this subchapter, including a second or
       subsequent petition, shall be filed within one year of the date the
       judgment becomes final, unless the petition alleges and the
       petitioner proves that:

              (i) the failure to raise the claim previously was      the
              result of interference by government officials with    the
              presentation of the claim in violation of              the
              Constitution or laws of this Commonwealth or           the
              Constitution or laws of the United States;

              (ii) the facts upon which the claim is predicated were
              unknown to the petitioner and could not have been
              ascertained by the exercise of due diligence; or

              (iii) the right asserted is a constitutional right that was
              recognized by the Supreme Court of the United States
              or the Supreme Court of Pennsylvania after the time
              period provided in this section and has been held by
              that court to apply retroactively.

       (2) Any petition invoking an exception provided in paragraph (1)
       shall be filed within one year of the date the claim could have been
       presented.[8]

       (3) For purposes of this subchapter, a judgment becomes final at
       the conclusion of direct review, including discretionary review in

____________________________________________


7 We note with strong disapproval that Appellant failed to comply in any
meaningful way with the briefing requirements set forth in our rules of
appellate procedure. See, e.g., Pa.R.A.P. 2111, 2114, 2115, 2116, 2117,
2118, 2119. However, because we are able to dispose of this case on
jurisdictional grounds, we decline to dismiss this appeal.
8 Section 9545(b)(2) was amended, effective December 24, 2018, to extend
the time for filing from sixty days of the date the claim could have been
presented to one year. The amendment applies only to claims arising on or
after December 24, 2017.

                                           -4-
J-S30014-22


      the Supreme Court of the United States and the Supreme Court
      of Pennsylvania, or at the expiration of time for seeking the
      review.

42   Pa.C.S.A.    §   9545(b).   Section   9545’s   timeliness   provisions   are

jurisdictional.   Commonwealth v. Ali, 86 A.3d 173, 177 (Pa. 2014).

Additionally, we have emphasized repeatedly that “the PCRA confers no

authority upon this Court to fashion ad hoc equitable exceptions to the PCRA

time-bar in addition to those exceptions expressly delineated in the Act.”

Commonwealth v. Robinson, 837 A.2d 1157, 1161 (Pa. 2003) (citations

omitted).

      Here, the record reflects that the trial court denied Appellant’s post-

sentence motions on January 2, 2018. Because Appellant did not file a direct

appeal, his judgments of sentence became final on February 1, 2018. See 42

Pa.C.S.A. § 9545(b)(3); Pa.R.A.P. 903(a). Accordingly, Appellant’s current

filing is facially untimely given it was filed on August 2, 2021, more than two

and one-half years late.

      The one-year time limitation, however, can be overcome if a petitioner

alleges and proves one of the three exceptions set forth in Section

9545(b)(1)(i)-(iii) of the PCRA. See Commonwealth v. Marshall, 947 A.2d

714, 719 (Pa. 2008). Here, Appellant has failed to allege, let alone prove, at

any stage of the proceeding any exceptions to the one-year time bar.

Accordingly, the PCRA court did not err in dismissing as untimely his PCRA

petition.

      Orders affirmed.


                                     -5-
J-S30014-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/12/2022




                          -6-